833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor L. SOLOMON, Plaintiff-Appellant,v.WEST VIRGINIA UNIVERSITY MEDICAL CENTER, West Virginia Boardof Regents, John Jones, Keith Stackhouse, UnitedStates of America, Defendants-Appellees.
No. 87-1071.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 17, 1987.Decided:  Nov. 10, 1987.

Victor L. Solomon, appellant pro se.
Charles Glidden Johnson, Johnson & Johnson, for appellees West Virginia University, West Virginia Board of Regents, John Jones.
Thomas Alan Bedell, for appellee Keith Stackhouse.
William Anthony Kolibash, Office of United States Attorney, for appellee United States.
Before ERVIN, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing the medical malpractice claim is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the district court's reasoning that it had no jurisdiction.*   Solomon v. West Virginia University Medical Center, C/A No. 86-19-C-K (N.D.W.Va., April 1, 1987).


2
AFFIRMED.



*
 Plaintiff's letter to the Veterans Administration hospital did not constitute a Federal Tort Claims Act filing under 28 C.F.R. 14.2(a), and plaintiff's suit lacked complete diversity for purposes of 28 U.S.C. Sec. 1332